El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La controversia entre las partes ba sido sometida a nues-tra consideración en dos ocasiones anteriores. Y en ambas, nuestra sentencia ba sido adversa a las pretensiones de la sociedad demandante, peticionaria en el presente recurso. Véanse: Valiente & Co. v. Sucn. Fuentes, 45 D.P.R. 617, y 51 D.P.R. 327.
Creemos conveniente bacer una recapitulación de los he-chos:
Valiente & Co. demandó a Aurelia, Elisa, María, Floren-tino,. Aureliana, Carmela, Rosalía, Manuela y Francisca Fuentes y a Rosalía Suárez, componentes de la Sucesión de Ab-dón Fuentes, en cobro de dos pagarés suscritos por el cau-sante, Todos y cada uno de los demandados fueron empla-zados. Las demandadas Aurelia y Rosalía Fuentes contesta-ron la demanda y alegaron como defensa que en la fecha, en que se contrajeron las obligaciones objeto de la demanda, su padre, Abdón Fuentes-, • estaba, demente y por tanto incapa-citado .para contraerías. Los demás demandados- nO' compa-recieron y se anotó -su .rebeldía. ' Celebrado él juicio, la Córte *734de Distrito dictó sentencia en 31 de diciembre de 1929 en contra de todos los demandados, quienes fueron notificados oportunamente. Aurelia y Rosalía Fuentes apelaron; y este Tribunal, en 29 de julio de 1933, revocó la sentencia, decla-rando con lugar la defensa de incapacidad mental de Abdón Fuentes y resolviendo que en cuanto a dichas dos demanda-das concierne, la demandante no podría cobrar (45 D.P.R. 617). Esta sentencia fue confirmada por la Corte de Circuito de Boston, 76 F. (2d) 78.
Las demandadas en rebeldía, Elisa, María, Carmen, Manuela y Francisca Fuentes y Rosalía Suárez recurrieron también en apelación ante esta Corte Suprema. La senten-cia fue igualmente revocada en cuanto a dichas demandadas (ante pág. 327.) Quedaba, pues, como única demandada su-jeta a las responsabilidades de la sentencia, en caso de que ésta fuera válida en cuanto a ella, Aureliana Fuentes, quien falleció sin haber hecho gestión alguna en el pleito durante su tramitación en la corte inferior y sin haber recurrido en •forma alguna en contra de la sentencia.
Habiendo obtenido la sociedad demandante una orden de ejecución y vendido ciertos bienes pertenecientes a los herederos de Aureliana Fuentes, acudieron éstos ante la corte de distrito en solicitud de una orden de anulación de la subasta, con súplica de que se les exonerase de los efectos de dicha sentencia. Allanóse la sociedad demandante a la anulación de la subasta, pero se opuso a la solicitud para que se dejara sin efecto la sentencia, por entender que la corte sentenciadora carecía de jurisdicción. La resolución de la corte inferior en lo pertinente lee así:
“Alega la demandante que esta Corte Carece de jurisdicción para dejar sin efecto una sentencia firme y definitiva dictada con juris-dicción sobre la persona y la materia, desde el 31 de diciembre de 1929.
'■“Alegan los peticionarios que si bien se dictó la sentencia en 31 de dicieíabre de 1929 y no se estableció recurso de apelación contra la-misma, no existe limitación' de .tiempo ■'pata-solicitar se déje sin *735■efecto, por la razón de que dicha sentencia es inexistente, y benefi-ciarles las sentencias dictadas por el Tribunal Supremo revocando la ■de la corte inferior en los dos recursos incoados por los otros deman-dados.
“A nuestro juicio, tienen razón los peticionarios. La defensa que ■en oposición a la demanda interpusieron los demandados compare-cientes va dirigida al nervio de la causa de acción, y es de tal natu-raleza que la extingue tanto en cuanto a los comparecientes como en ■cuanto a aquellos demandados cuya rebeldía había sido anotada. La sentencia que en estos casos se dicta es una e indivisible, y si al ser dictada en primera instancia beneficia tanto a los comparecientes como a los demandados que se hallan en rebeldía, lógico es que la •que en apelación se dicte beneficie también a todos los demandados por igual. Habiéndose dictado una sola sentencia, al ser revocada en cuanto a unos demandados, necesariamente quedó revocada en •cuanto a los otros, hubiesen o no interpuesto recurso de apelación. Precisamente es por esa razón que no puede dictarse sentencia contra los rebeldes hasta que la evidencia no demuestre si existe la causa de acción que alega el demandante. Por eso, en la nota de 78 A.L.R. ■citada por nuestro Tribunal Supremo, se sostiene que si prospera la -defensa alegada por los demandados comparecientes, ‘redunda en be-neficio de los demandados en rebeldía, tanto en acciones en derecho como en equidad, con el resultado de que la sentencia final debe de ■dictarse no meramente en favor del demandado que contestó, sino que también de los demandados que no comparecieron.’ No existe, a nuestro juicio, razón alguna que justifique una regla distinta en cuanto a los efectos de la sentencia en apelación. De no aplicarse •esta regla y declarar válida la sentencia en cuanto a estos peticiona-rios, se daría la anómala situación de que el Abdón Fuentes que re-rsulta loco e incapacitado cuando se trata de reclamar a algunos de :sus hijos cierta obligación por él contraída, es cuerdo y capaz cuando la misma obligación se reclama a otros hijos. Es evidente que un tribunal de justicia no puede sancionar una situación de esta índole, .y sería una burla de la justicia sostener una sentencia en tales con- ■ dieiones.
“Siendo como es inexistente a nuestro juicio la sentencia de 31 • de diciembre de 1929 en cuanto a todos los demandados, a virtud de la revocación de que fué objeto por parte del Tribunal Supremo el :29 de julio de 1933, se deja sin efecto la subasta celebrada sobre bie-nes de Aureliana Fuentes, y se decreta que la sentencia de 31 de • diciembre de 1929 dictada contra la Sucesión de Abdón Fuentes, es inexistente. ’ ’
*736Valiente & Co. acude ahora ante esta corte mediante el presente recurso de certiorari, alegando que la resolución arriba transcrita es errónea, por carecer el tribunal a quo de jurisdicción para dictarla, por los fundamentos siguien-tes :
“(a) Porque la sentencia de que se trata fué dictada y regis-trada en la Corte de Distrito en 31 de diciembre de 1929, y notifU cada a la demandada Aureliana Fuentes en 20 de septiembre de 1933, sin que se estableciera recurso alguno de apelación dentro del plazo de 30 días fijado por la Ley, por lo que dicha sentencia se convirtió en final, firme y ejecutiva en cuanto a Aureliana Fuentes, desde el 20 de octubre de 1933.
“ (b) Porque en 5 de mayo de 1937 ya había expirado el período judicial en que la referida sentencia fué dictada y notificada a la demandada Aureliana Fuentes.
“(o) Porque al dejar como dejó la demandada Aureliana Fuentes de actuar personalmente en el caso desde el 20 de septiembre de 1933, o sea durante un período de más de 23 meses, y al dejar de entablar recurso alguno contra la referida sentencia no obstante el conocimiento que do la misma tenía, dicha demandada aceptó los efectos de tal sentencia y renunció a cualquier derecho, acción o de-fensa que contra la misma hubiera podido aducir, por lo que ahora sus causahabientes están impedidos e imposibilitados de evadir tales efectos. ’ ’
No tenemos duda en cuanto a que tan pronto como' la sentencia de la Corte de Distrito de San Juan de 31 de diciembre de 1929 quedó, revocada y anulada por las dictadas por esta Corte Suprema en 29 de julio de 1933 y 21 de abril de 1937, la corte inferior readquirió jurisdicción sobre el caso para hacer ejecutar su sentencia en cuanto a la demandada Aureliana Fuentes o sus herederos o para librar a éstos del efecto de su sentencia, de acuerdo con el poder discrecional que para ello le concede el artículo 140 del Código de Enjuiciamiento Civil, si en su opinión dicha sentencia había sido anulada in tolo por el fallo de esta superioridad. Prueba de ello es que la demandante hubo de acudir a la corte inferior en solicitud de una orden para la ejecución de la sentencia.
*737 La tínica cuestión que ahora se nos presenta es la. siguiente: ¿Erró la corte de distrito al resolver que la sentencia por ella dictada y revocada por esta Corte Suprema, por ser nulas e inexistentes las obligaciones suscritas por Abdón Fuentes mientras estaba demente, no podía hacerse efectiva contra los causahabientes de Aureliana Fuentes, a pesar de no haber dicha demandada contestado, comparecido a juicio o establecido recurso alguno en defensa de su derecho ?
Las mismas razones que expusimos como fundamento de nuestra sentencia de 21 de abril de 1937 (51 D.P.E. 327) nos obligan a resolver que la corte inferior no cometió el error que se le imputa. La demandante dirigió su acción contra todos los herederos de Abdón Fuentes conjunta-mente, exigiéndoles el pago de obligaciones, a cuyo cumpli-miento venían obligados dichos herederos, siempre que ellas hubiesen sido legalmente contraídas y tuviesen existencia legal. Es requisito esencial para la existencia y validez de una obligación contractual que las partes contratantes hayan prestado libremente su consentimiento (Artículo 1213 del Código Civil, ed. 1930). Ese consentimiento no pudo prestarlo Abdón Fuentes por encontrarse en estado de de-mencia en la fecha en que suscribió los pagarés (Artículo 1215 del Código Civil, ed. 1930). Por esas razones resolvi-mos que las demandadas Aurelia y Eosalía Fuentes, quienes interpusieron la defensa de incapacidad de su padre, no podían ser compelidas a cumplir obligaciones contraídas por su padre mientras estaba demente. Y por iguales funda-mentos exoneramos del pago de esas mismas obligaciones a las seis codemandadas contra las cuales se dictó sentencia en rebeldía, quienes apelaron para ante esta Corte Suprema. Hicimos extensivo a dichas seis demandadas en rebeldía el beneficio de la defensa de incapacidad interpuesta por las otras dos codemandadas, no porque dichas seis demandadas hubiesen sido diligentes al interponer recurso de apelación, sino porque opinamos que tratándose de obligaciones man-*738comunadas como lo son. los pagarés envueltos en este litigio, la defensa de incapacidad del que contrajo las obligaciones, interpuesta y sostenida con éxito por dos de sus herederos, debe beneficiar por igual a todos los herederos, aun a aque-llos que no contestaron la demanda. Como muy bien dijo el juez sentenciador en la resolución motivo del presente re-curso, la defensa de incapacidad mental del otorgante de los pagarés va dirigida al nervio de la causa de acción, y al quedar debidamente establecida extingue la obligación en cuanto a todos los que pudieran ser llamados a cumplirla, de ser válida. Véanse: 78 A.L.R. 939, y Black on Judgments, Vol. I (2d ed.) pág. 310.
Esta Corte Suprema está facultada para revisar y confirmar, modificar o revocar las sentencias dictadas por los tribunales de distrito, y es su deber, al revocar una sentencia, dictar aquella que en su opinión debió haber dictado la corte inferior (artículo 306 del Código de Enjuiciamiento Civil, ed. 1933). La sentencia así dictada por esta corte al ser enviada a la corte inferior para su cumplimiento y ejecución, toma el lugar- de la sentencia revocada y sus efectos se retrotraen a la fecha en que la corte inferior dictó su fallo. Siendo ésa la ley, al resolver esta Corte Suprema que Abdón Fuentes estaba demente en la fecha en que contrajo las obligaciones, el efecto de esa sentencia debe ser el mismo que el que hubiera tenido esa misma resolución si ella hubiese sido dictada por la corte de distrito en 31, de diciembre de 1929. Ese efecto no puede ser otro que la anulación de las obligaciones por no haber éstas tenido jamás existencia legal, por razón de la incapacidad mental del otorgante. Y el beneficio de ese pronunciamiento debe necesariamente alcanzar por igual a todos los demandados, incluso los herederos de Aure-liana Fuentes, en rebeldía, porque para sostener la exoneración de los demandados comparecientes y condenar a los rebeldes al pago de las obligaciones, nos veríamos obligados a sostener el absurdo de que Abdón Fuentes estaba demente en cuanto a los primeros y cuerdo en cuanto a los últimos.
*739El dilema de Hamlet, “to be or not to be,” ser o no ser, fué yá resuelto en contra de los peticionarios. Abdón Fnentes era un demente que no pndo consentir legalmente para dar existencia legal a nna obligación. Los herederos de Anreliana Puentes no están obligados al pago de nna senten-cia qne qnedó en efecto anulada m toto por la nuestra.

Debe desestimarse la petición y anularse el auto de cer-tiorari expedido.

El Juez Asociado Señor Córdova Dávila no intervino.